 



Exhibit 10.1
March 31, 2005
Stephen McGill
Dear Stephen:
I am pleased to confirm to you in writing our offer for the position of Vice
President and General Manager, International, reporting to me. The
responsibilities for this position have been in effect since January 1, 2005,
although your physical move to headquarters will happen on or about April 6,
2005. You will be based at our headquarters in Minnetonka, Minnesota for an
undetermined amount of time. As this time is undetermined and also at your
request, we will be retaining you on the UK pension system.
Your compensation package is summarized below.

  •   You will receive an annual base salary of $205,000 per year. You will also
participate in the company’s Executive Variable Incentive Plan, which will
provide $72,000 at target;     •   You will participate in AMS’ headquarters
benefits, including medical insurance, however, as noted, you will be retained
on the UK pension system;     •   You will be responsible for paying your
portion of US federal and Minnesota state taxes as well as US social security
taxes, as do other US employees. We will not require you to contribute
hypothetical taxes. You may, however, incur taxable income for the difference
between our US savings plans (401(k) and Profit Sharing) and UK pension.     •  
A Cost of Living adjustment was not found to be necessary in the analysis
conducted by Organizational Resources Consultants (ORC), however, we will be
providing an effective purchaser premium as follows:

  §   May – October, 2005 (6 months) — $1,000/month     §   November, 2005 –
April, 2006 (6 months) — $750/month     §   May, 2006 – October, 2006 (6 months)
— $500/month

  •   Also, while a car allowance (or the dollar value) was not deemed necessary
per the analysis of ORC, we are providing an allowance to assist you in
transitioning from a company-paid car to your own arrangements via a payment of
$1200/month for 12 months beginning May, 2005.     •   The Company recognizes
that your tax situation will be complicated during your assignment to the US.
Therefore the Company has retained Pricewaterhouse Coopers to assist you with
your tax filings. The Company will pay for this service. This service will be
limited to filing of home and host country tax returns

 



--------------------------------------------------------------------------------



 



      and compliance with the local tax laws of the two countries. Any personal
tax planning advice will have to be paid by you personally.     •   The Company
will reimburse you with two round trip economy class air fares for you and
Audrey each year. The leave will be within the normal US holiday schedule.     •
  A customized relocation program is provided as attached. This relocation
program includes two months’ base pay for miscellaneous moving expenses. This
amount will be paid when the move is underway, in April.     •   Except in the
situation of a termination for cause, AMS agrees to repatriate you, your family
and your belongings (as per our standard relocation policy) at any time during
the first three years of your assignment here in Minnetonka.     •   Except in
the situation of a termination for cause or your voluntary resignation, AMS will
supplement our normal severance formula, and guarantee you a minimum severance
payment of six months your base salary, and a continuation of benefits for this
same period of time.

This Letter, together with the American Medical Systems, Inc. Employment
Agreement, states our entire understanding of your employment status with AMS.
Your assignment is conditional upon the issue and maintenance of valid
residency, work and/or any other permits necessary to legally reside and work in
the United States. Please acknowledge receipt and your acceptance of this
Assignment Letter and Agreement by signing the two (2) originals and returning
one to the Jan Dick.
Sincerely yours,

               
Marty Emerson
  Date    
President and CEO
       

 

             
ACKNOWLEDGE AND ACCEPTANCE:
                     
 
  Employee’s Signature   Date    

 
 

 